 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANA HER,                                          Case No. 1:20-cv-01528-NONE-BAM
12                      Plaintiff,                     ORDER RE STIPULATION FOR
                                                       EXTENSION OF TIME
13          v.
                                                       (Doc. 16)
14   ANDREW SAUL, Commissioner of Social
     Security,
15
                        Defendant.
16

17

18          On July 7, 2021, the parties filed a stipulation for a 30-day extension of time for Plaintiff

19   to file her Opening Brief. (Doc. 16.) Pursuant to the Scheduling Order, the Court allows a single

20   thirty-day extension of time by stipulation of the parties without Court approval. (Doc. 5.) The

21   Court acknowledges the parties’ stipulation that “Plaintiff shall have a 30-day extension of time,

22   from July 16, 2021 to August 16, 2021, for Plaintiff to serve on defendant with PLAINTIFF’S

23   OPENING BRIEF.” (Doc. 16 at 1.) All other deadlines in the Court’s Scheduling Order are

24   extended accordingly.
     IT IS SO ORDERED.
25

26      Dated:     July 8, 2021                                /s/ Barbara   A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
